United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-2222
                                   ___________

Forest D. Trotter,                   *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the Eastern
                                     * District of Missouri.
Glenn Lopate, Dr.; Lavert Morrow;    *
Princess Keaton; Carol Gelert;       * [UNPUBLISHED]
Delores M. Elam; Kenneth I.          *
Henderson; Warren L. Henderson;      *
Yvonne W. Tomlin; Lorna B. Warren, *
                                     *
            Appellees.               *
                                ___________

                          Submitted: January 22, 2003
                              Filed: March 11, 2003
                                   ___________

Before Before McMILLIAN, MELLOY, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

      Forest Trotter appeals the district court’s1 order granting defendant Glenn
Lopate’s motion to dismiss plaintiff’s complaint. Having carefully reviewed the
record, we conclude that the district court did not abuse its discretion in dismissing


      1
       The Honorable Donald J. Stohr, United States District Judge for the Eastern
District of Missouri.
the complaint with prejudice as a sanction for Trotter’s failure to comply with the
court’s order, given the indications in the record that Trotter’s non-compliance was
willful and that defendant Lopate was prejudiced as a result. See Fed. R. Civ. P.
37(b)(2)(C); Keefer v. Provident Life & Accident Ins. Co., 238 F.3d 937, 940 (8th
Cir. 2001); cf. Lorin Corp. v. Goto & Co., 700 F.2d 1202, 1202-04, 1208 (8th Cir.
1983) (no abuse of discretion in dismissing with prejudice where, after court issued
order compelling discovery, plaintiff provided incomplete answers to interrogatories
and produced only small fraction of requested documents).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-